Citation Nr: 1749462	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an extraschedular rating for left ankle disability.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the San Diego RO.
 
In her April 2013 substantive appeal (VA Form 9), the Veteran indicated that she wished to have a hearing before the Board in connection with her claims.  The Veteran was scheduled for a hearing in September 2016, but the Veteran did not appear and she did not request an additional hearing.  The August 2016 hearing letter was not returned as undeliverable.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In October 2016, the Board remanded the issues for evidentiary development.  The case has now been returned to the Board for further appellate action. 

The issue of entitlement to an increased schedular rating for a left ankle disability has been raised by the record in a June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Extraschedular rating for the left ankle

The Board finds that remand is warranted with regard to the issue of entitlement to an extraschedular rating for left ankle disability as that issue is inextricably intertwined with the issue of entitlement to an increased schedular rating referred herein. 

By way of procedural history, the Veteran claimed entitlement to service connection for a left ankle disability in February 2011.  In January 2012, the Veteran was granted entitlement to service connection for a left ankle talus osteochondral defect, status-post surgery, rated noncompensably disabling.  The Veteran disagreed with the initial rating and perfected an appeal. 

In October 2016, the Board found that an initial 10 percent rating, but no higher, for left ankle disability was warranted. The Board remanded the issue of entitlement to an extraschedular rating for the left ankle disability with instructions that the issue be referred to the Under Secretary for Benefits or the Director of Compensation Service.  In July 2017, the Director of Compensation Service rendered a decision finding that entitlement to an extra-schedular evaluation for the service-connected left ankle talus osteochondral defect, status post-surgery with scar was not established.

On June 13, 2017, the Veteran submitted a claim for increased rating for the left ankle disability, but that issue was not adjudicated by VA.  As such, that issue is referred in the introduction section above. 

Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board observes that the issue of entitlement to an increased schedular rating for the left ankle disability and entitlement to an extraschedular rating for the left ankle disability concern an overlapping period (the period since June 13, 2016).  Development concerning the issue of entitlement to an increased schedular rating may bear on the issue presently on appeal.  As such, the issue of entitlement to an extraschedular rating for a left ankle disability is remanded, to be addressed after the development of the former issue has been completed.

Individual unemployability 

The issue of entitlement to a TDIU is also inextricably intertwined with the issue remanded above.  This issue is therefore remanded as well, to be addressed after the following development has been completed.  Id. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to identify any and all medical providers, both VA and private, who have treated the disorder at issue for which records have not previously been associated with the claims file.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After all appropriate development has been completed, adjudicate the issue of entitlement to an increased schedular rating for a left ankle disability referred in the introduction section above.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

3.  Request that the Veteran complete an application for increased compensation based on unemployability (VA Form 21-8940). 

4.  After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


